DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 5/4/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the port of the flexible bag and the flange of the plug of the bag (both in claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one support element of said flexible bags, which support element is designed to accommodate a port-plug structure of said flexible bag” in claim 1
“at least one fastening element suitable for retaining said flexible bags once they are inserted into said support element” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said flexible bag" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim recite a plurality of flexible bags rather than a single flexible bag.
Claim 7 recites the limitation "said support elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 7 depends, recites “at least one support element” rather than a plurality of support elements.
Claim 8 recites the limitation "said fastening elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 7 depends, recites “at least one fastening element” rather than a plurality of fastening elements.
Claim 8 recites the limitation "said support elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 8 depends, recites “at least one support element” rather than a plurality of support elements.
Claim 9 recites the limitation "the port of the flexible bag" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 9 ultimately depends, recites “a port-plug structure of said flexible bag” rather than a port. 
Claim 9 recites the limitation "the diameter of the flange of the plug" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A flange having a diameter has not been previously recited in the claims.
Dependent claims are rejected for the same reason as the base claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narvekar et al. (US Patent Application Publication 2018/0126066).
Regarding claim 1, Narvekar et al. discloses a container for storing pharmaceutical use cartridges (para. 45, 57) (Figs. 1-9, sheets 1-9 of 11) comprising:
an upper flat structure (10) comprising at least one receptacle (11) (para. 47) (Fig. 1), each receptacle (11) comprising at least one retaining protrusion (15) (para. 51);
a lower receptacle (3) designed to contain the upper flat structure and to couple thereto in a detachable manner (para. 57-61) (Fig. 7); and
a cap (called lid) for hermetically sealing the lower receptacle (para. 25, 59).
The claim limitation “at least one support element of said flexible bags, which support element is designed to accommodate a port-plug structure of said flexible bag” invokes 112(f) and has been interpreted to cover at least one bar and equivalents thereof, consistent with Applicant’s specification. The at least one receptacle (11) disclosed by Narvekar et al. meets the limitation, because it is a structural equivalent of at least one bar (specifically, the receptacle extends downwardly from the upper flat structure 10 and is configured to accommodate therein a cartridge in the same manner that Applicant’s at least one bar accommodates a port-plug structure). Furthermore, the at least one receptacle is fully capable of accommodating a port-plug structure of a flexible bag, as it could accommodate any port-plug structure having dimensions on the order of the cartridge (5) disclosed by  Narvekar et al. (see para. 47, 54-55 and Fig. 6).
The claim limitation “at least one fastening element suitable for retaining said flexible bags once they are inserted into said support element” invokes 112(f) and has been interpreted to cover at least one notch and structural equivalents thereof, consistent with Applicant’s specification. The at least one retaining protrusion (15) Narvekar et al. meets the limitation, because it is a structural equivalent of at least one notch (specifically, the at least one retaining protrusion retains a shoulder portion of a cartridge in the same manner that Applicant’s at least one notch retains a port-plug structure of a flexible bag). Furthermore, the at least one retaining protrusion is fully capable of retaining flexible bags once they are supported into the support element, as it could retain any port-plug structure (including port-plugs of flexible bags) having dimensions on the order of the cartridge (5) disclosed by  Narvekar et al. (see para. 47, 54-55 and Fig. 6).
As to the preamble limitation of the container being for sterilizing flexible bags for pharmaceutical use, statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). The container disclosed by Narvekar et al. is fully capable of containing flexible bags therein, as set forth above, and would be fully capable of being used to sterilize those bags for pharmaceutical use (e.g., a user could pre-fill the container with a sterilant gas or provide a sterilant gas generator within the container along with flexible bags for sterilization thereof). 
Regarding claim 3, the claim is directed to a number of bags contained in the container. However, a claim is only limited by positively recited elements and the inclusion of the article worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115). The current pending claims are directed to a container for sterilizing flexible bags, and the flexible bags are the article worked upon by the container rather than being a structural part of the container. Therefore, claim 3 does not impart a patentable difference over the prior art. In any case, the container disclosed by Narvekar et al. is fully capable of containing 1 flexible bag therein, as discussed above. 
Regarding claim 4, the rejection of claim 3, above, forms the basis of the rejection of claim 4. 
Regarding claim 5, Narvekar et al. discloses wherein the container has the shape of a rectangular parallelepipedon (para. 57) (Fig. 7).

Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage et al. (US Patent 5,882,602).
Regarding claim 1, Savage et al. discloses a container for storing flexible bags for medical use (col. 1 lines 36-56, col. 4 line 45-col. 5 line 35, col. 5 line 42-col. 6 line 12) (Figs. 1-8, sheets 1-10 of 10), comprising:
an upper flat structure (see flat surface of side tray 120 from which walls 202 extend, col. 5 lines 37-41 and Figs. 2-4a; reads on an “upper” flat structure as the flat surface is fully capable of being an upper structure depending on an orientation of the side tray 120) comprising at least one wall (202) for flexible bags (col. 6 line 35-col. 7 line 23), each wall designed to accommodate a port (reads on a “port-plug”) structure of a flexible bag (col. 6 line 35-col. 7 line 23) (Fig. 4a), each wall comprising at least one retaining wall (414, 416) suitable for retaining a flexible bag once it is inserted into the support element (col. 6 line 35-col. 7 line 23) (Fig. 4a);
a lower receptacle (102) designed to contain the upper flat structure and to couple thereto in a detachable manner (col. 4 line 45-col. 5 line 10); and
a cap (118) for hermetically sealing the lower receptacle (the cap 118 is a cover that “protects” the contents of the tray 120, which are in fluid communication with the lower receptacle 102, and cap 118 provides such coverage when the tray 120 is received in the lower receptacle 102, therefore the cap 118 also serves as a cap for the lower receptacle; furthermore, Savage et al. discloses a gas tight, or hermetic, connection between the cartridge formed by cap 118 and tray 120 and the lower receptacle 102 and therefore the cap 118 necessarily seals in a gas tight or hermetic manner, see col. 2 lines 18-58, col. 4 line 45-col. 5 line 10, and Figs. 1 and 8). 
The claim limitation “at least one support element of said flexible bags, which support element is designed to accommodate a port-plug structure of said flexible bag” invokes 112(f) and has been interpreted to cover at least one bar and equivalents thereof, consistent with Applicant’s specification. The at least one wall (202 disclosed by Savage et al. is in fact at least one bar (see Figs. 2-4 and 7), and accommodates a port-plug structure of a flexible bag as set forth above, and therefore meets the limitation.  
The claim limitation “at least one fastening element suitable for retaining said flexible bags once they are inserted into said support element” invokes 112(f) and has been interpreted to cover at least one notch and structural equivalents thereof, consistent with Applicant’s specification. The at least one retaining wall (414, 416) in fact define a notch suitable for retaining a flexible bag (see col. 6 line 35-col. 7 line 23 and Figs. 2-4 and 7), and therefore meets the limitation. 
As to the preamble limitation of the container being for sterilizing the flexible bags and wherein the flexible bags are for pharmaceutical use, statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). The container disclosed by Savage et al. is fully capable of being used to sterilize the flexible bags therein (e.g., a user could pre-fill the container with a sterilant gas or provide a sterilant gas generator within the container along with the flexible bags for sterilization thereof). Although Savage et al. discloses that flexible bags within the container are used to contain analysis fluid and waste products including blood of a patient (col. 4 lines 45-54, col. 5 line 62-col. 6 line 12), the container would be fully capable of containing flexible bags containing pharmaceutical products (e.g., this could be accomplished by introducing a pharmaceutical, or blood containing a pharmaceutical, into one of the flexible bags disclosed by Savage et al.). 
Regarding claim 3, Savage et al. discloses wherein the container contains three flexible bags (col. 2 lines 59-67, col. 5 lines 42-48) (Fig. 3).
Regarding claim 4, the rejection of claim 3, above, forms the basis of the rejection of claim 4. 
Regarding claim 7, Savage et al. discloses bars, as set forth above, wherein the bars have an L-shaped cross section and are attached in a non-detachable manner to the upper flat structure of the container (Figs. 3-4a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Narvekar et al. (US Patent Application Publication 2018/0126066) in view of Lepot (US Patent Application Publication 2010/0307956) (already of record).
Regarding claim 2, Narvekar et al. discloses wherein the container is for holding pharmaceutical use cartridges and comprises both an upper flat structure for supporting the cartridges and a cap for hermetically sealing the lower receptacle, as set forth above. The cartridges comprise syringes (para. 2)
However, Narvekar et al. discloses wherein the upper flat structure and the cap are two separate structures (Figs. 1-9).
Lepot discloses a container for holding pharmaceutical syringes (para. 3, 49, 58) (Figs. 1-5, sheets 1-4 of 13) comprising an upper flat structure (30) including a plurality of rails designed to accommodate syringes (para. 49-50) and a lower receptacle (40) designed to contain the upper flat structure (para. 58) (Fig. 5). Lepot discloses that the upper flat structure (30) serves as a cap for the lower receptacle (para. 58-60) (Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the container disclosed by Narvekar et al. such that the upper flat structure is the cap, based on the teachings of Lepot, in order to use one structure to serve the purpose of both the upper flat structure and the cap, thereby reducing the parts count and simplifying the apparatus. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Narvekar et al. (US Patent Application Publication 2018/0126066) in view of Burrows et al. (US Patent Application Publication 2015/0095047).
Regarding claim 6, Narvekar et al. discloses wherein the container is made of a moldable plastic material (para. 57).
Narvekar et al. is silent as to the container being made of high-density polyethylene (HDPE).
Burrows et al. discloses that it was known in the art to form a pharmaceutical container from high-density polyethylene (HDPE) as it is a lightweight moldable material (para. 27). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the container from HDPE, based on the teachings of Burrow et al., as the skilled artisan would have been motivated to use a moldable plastic recognized in the art to be suitable for pharmaceutical containers. 

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US Patent 5,882,602).
Regarding claim 5, Savage et al. discloses wherein the container has a base with a rectangular cross section, and wherein a side of the container has a polygonal cross section (albeit with more than four sides) (Fig. 1).
Savage et al. is silent as to the container having the shape of a rectangular parallelepipedon.
Nonetheless, it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to form the container to have the shape of a rectangular parallelepipedon as a prima facie obvious matter of design choice. 
Regarding claim 8, Savage et al. discloses wherein the fastening elements are notches made in the support elements, as set forth above. 
Savage et al. appears to show in Figs. 3-4 and 7 that the notches (defined between retaining walls 414, 416) having a rectangular rather than semi-circle shape.
Nonetheless, it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to form the notches to have a semi-circle shape as a prima facie obvious matter of design choice. 
Regarding claim 9, Savage et al. discloses wherein the fastening elements are notches made in the support elements, as set forth above. Savage et al. discloses wherein the notches (defined between retaining walls 414, 416) have a width greater than a port (410) of a flexible bag but smaller than a flange (412) of the bag (col. 6 line 44-col. 7 line 35) (Fig. 4a). Furthermore, it would have been obvious to form the notch to have the shape of a semi-circle, as set forth above. Therefore, the subject matter of claim 9 is unpatentable over Savage et al. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US Patent 5,882,602) in view of Burrows et al. (US Patent Application Publication 2015/0095047).
Regarding claim 6, Savage et al. is silent as to the container being made of high-density polyethylene (HDPE).
Burrows et al. discloses that it was known in the art to form a medical container from high-density polyethylene (HDPE) as it is a lightweight moldable material (para. 2-3, 27). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the container from HDPE, based on the teachings of Burrow et al., as the skilled artisan would have been motivated to use a material that can be molded into a desired form and yield a lightweight apparatus. 


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lepot (US Patent Application Publication 2010/0307956) (already of record) in view of Narvekar et al. (US Patent Application Publication 2018/0126066).
Regarding claim 1, Lepot discloses a container for storing pharmaceutical containers (para. 1, 3, 58-60) (Figs. 1-5, sheets 1-4 of 13) comprising:
an upper flat structure (30) (para. 49) (Fig. 1) comprising at least one rail (31) (para. 50), each rail comprising at least one lip (29) (para. 50-52);
a lower receptacle (40) designed to contain the upper flat structure (30) and to couple thereto in a detachable manner (para. 58-59, 65) (Fig. 5); and
a cap for enclosing the lower receptacle (the upper flat structure serves as such a cap, see para. 58-59 and Fig. 5).
The claim limitation “at least one support element of said flexible bags, which support element is designed to accommodate a port-plug structure of said flexible bag” invokes 112(f) and has been interpreted to cover at least one bar and equivalents thereof, consistent with Applicant’s specification. The at least one rail (31) disclosed by Lepot is in fact at least one bar (para. 50) (Figs. 1-2) and therefore it meets the limitation. Furthermore, the at least one rail is fully capable of accommodating a port-plug structure of a flexible bag, as it could accommodate any port-plug structure having dimensions on the order of the syringe (20) disclosed by Lepot (see para. 50-52 and Figs. 1-2). 
The claim limitation “at least one fastening element suitable for retaining said flexible bags once they are inserted into said support element” invokes 112(f) and has been interpreted to cover at least one notch and structural equivalents thereof, consistent with Applicant’s specification. The at least one lip (29) disclosed by Lepot meets the limitation, because it is a structural equivalent of at least one notch (specifically, the at least one lip 29 retains a tongue of a syringe in the same manner that Applicant’s at least one notch retains a port-plug structure of a flexible bag). Furthermore, the at least one lip is fully capable of retaining flexible bags once they are supported into the support element, as it could retain any port-plug structure (including port-plugs of flexible bags) having dimensions on the order of the syringe tongue disclosed by Lepot (see para. 50-52 and Figs. 1-2).
As to the preamble limitation of the container being for sterilizing flexible bags for pharmaceutical use, statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). The container disclosed by Lepot is fully capable of containing flexible bags therein, as set forth above, and would be fully capable of being used to sterilize those bags for pharmaceutical use (e.g., a user could pre-fill the container with a sterilant gas or provide a sterilant gas generator within the container along with flexible bags for sterilization thereof). 
	Lepot is silent as to the cap being for hermetically sealing the lower receptacle.
	Narvekar et al. discloses a container for storing pharmaceutical use cartridges (para. 45, 57) (Figs. 1-9, sheets 1-9 of 11) comprising a lower receptacle (3) configured to house the cartridges therein (para. 57-61) (Fig. 7) and a cap (called lid) for hermetically sealing the lower receptacle against an outside environment until a time when access is to be gained to the contents of the lower receptacle (para. 25, 59). Narvekar et al. discloses that the cartridges stored in the container are presterilized and that the container is used to store the cartridges under sterile conditions (para. 62).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the cap disclosed by Lepot to be for hermetically sealing the lower receptacle, based on the teachings of Narvekar et al., in order to protect the contents of the container from the external environment and thereby yield a container suitable for storing sterile pharmaceutical objects. 
	Regarding claim 2, Lepot discloses wherein the upper flat structure is the cap and Lepot in view of Narvekar et al. teaches the cap hermetically sealing the lower receptacle, as set forth above. 
Regarding claim 3, the claim is directed to a number of bags contained in the container. However, a claim is only limited by positively recited elements and the inclusion of the article worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115). The current pending claims are directed to a container for sterilizing flexible bags, and the flexible bags are the article worked upon by the container rather than being a structural part of the container. Therefore, claim 3 does not impart a patentable difference over the prior art. In any case, the container taught by Lepot in view of Narvekar et al. is fully capable of containing 1 flexible bag therein, as discussed above. 
Regarding claim 4, the rejection of claim 3, above, forms the basis of the rejection of claim 4. 
Regarding claim 5, Lepot. discloses wherein the container has the shape of a rectangular parallelepipedon (para. 58-59) (Fig. 5).
Regarding claim 7, Lepot discloses wherein the support elements are bars with a T and/or L-shaped cross-section which are attached in a nondetachable manner to the upper flat structure of the container (para. 50-56) (Fig. 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lepot (US Patent Application Publication 2010/0307956) (already of record) in view of Narvekar et al. (US Patent Application Publication 2018/0126066) as applied to claim 1 and in further view of Burrows et al. (US Patent Application Publication 2015/0095047).
Regarding claim 6, Lepot is silent as to the container being made of high-density polyethylene (HDPE).
Burrows et al. discloses that it was known in the art to form a pharmaceutical container from high-density polyethylene (HDPE) as it is a lightweight moldable material (para. 27). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the container from HDPE, based on the teachings of Burrow et al., as the skilled artisan would have been motivated to use a moldable plastic recognized in the art to be suitable for pharmaceutical containers. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lepot (US Patent Application Publication 2010/0307956) (already of record) in view of Narvekar et al. (US Patent Application Publication 2018/0126066) as applied to claim 1 and in further view of Clarke et al. (US Patent 4,415,085).
Regarding claim 8, Lepot discloses wherein the at least one support element comprises bars for accommodating a portion of a pharmaceutical container therein and wherein each bar comprises at least one lip (fastening element) formed on an inner surface thereof for supporting an outwardly projecting flange portion of a pharmaceutical container (see rejection of claim 1, above, and para. 50-56, Fig. 2’).
Lepot is silent as to the fastening elements being semi-circle-shaped notches made in the support elements.
Clarke et al. discloses a carrier strip (40) for suspending a plurality of pharmaceutical containers (col. 2 lines 25-53, col. 8 line 38-col. 9 lines 21) (Figs. 1-6, sheets 1-2 of 5) comprising a flat upper structure and two side walls (40a) that descend downwardly from the flat upper structure (col. 8 line 38-col. 9 lines 21) (Figs. 5-6). Formed on an inner surface of each side wall is a semi-circle-shaped notch (43) configured such that, when a pharmaceutical container is accommodated between the side walls (40a), a projecting flange of the pharmaceutical container rests on and is retained by the notches (col. 8 line 38-col. 9 lines 21) (Figs. 5-6); thus, the side walls and notches disclosed by Clarke et al. are analogous to the bars and lips of the invention of Lepot. Clarke et al. further discloses that the semi-circle-shaped notch advantageously prevents the pharmaceutical container from rotating while it is being held by the apparatus (col. 3 lines 14-36, col. 5 line 21-col. 9 lines 21).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the support elements disclosed by Lepot such that the fastening elements are semi-circle-shaped notches made therein, based on the teachings of Clarke et al., in order to provide a fastening element structure effective to prevent pharmaceutical containers retained therein from rotating during storage in the container, which would advantageously prevent damage or deformation to the pharmaceutical containers. 
Regarding claim 9, Lepot as modified by Clarke et al. teaches the semi-circle-shaped notch for retaining a portion of a pharmaceutical container, as set forth above.
The limitation of the semi-circle having a diameter greater than the port of the flexible bag but smaller than the diameter of the flange of the plug of the bag is a recitation of intended use of the claimed apparatus, because the flexible bag is not a positively recited structural feature of the apparatus but rather the material worked upon by the apparatus (see MPEP §2115), and has therefore been given appropriate patentable weight. Although Lepot in view of Clarke et al. does not explicitly teach the semi-circle-shaped notch having such a diameter in relation to components of a flexible bag, the prior art structure would nonetheless be structurally capable of operating in the manner claimed. The semi-circle-shaped notch clearly has a diameter wherein a portion of a pharmaceutical container can be retained (see previously cited Figs. 5-6 of Clarke et al.). The prior art structure would be fully capable of retaining a flexible bag as claimed (e.g., a user could mold, extrude, 3D print, or otherwise fabricate a flexible bag having a port having a diameter smaller than that of the prior art semi-circle and a flange larger than that of the prior art semi-circle). 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nix (US Patent Application Publication 2003/0136697) is directed to a lower receptacle and a lid having apertures therein such that containers can be suspended within the lower receptacle.
Mean (US Patent Application Publication 2016/0153691) is directed to a receptacle comprising a rack therein for storing flexible bags containing plasma.
 Wabel et al. (US Patent Application Publication 2021/0015706) is directed to a container for storing flexible medical bags comprising an upper flat structure from which the bags can be suspended. 
Chapman et al. (US Patent 5,922,278) is directed to an apparatus for sterilizing plasma contained within flexible bags. 
Kline (US Patent 3,872,868) is directed to an apparatus for suspending a flexible hospital bag by the neck.
Gebbink et al. (US Patent 10,661,929) is directed to an apparatus comprising bars for receiving a spout of a flexible bag for holding a medicine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799